Citation Nr: 1317180	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  02-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation for the Veteran's sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1978 to May 1979.  

This matter comes before the Board of Veterans' Appeals on appeal from an April 2002 rating decision of the Houston, Texas, Regional Office which established service connection for nasal fracture residuals and sinusitis; assigned noncompensable evaluations for those disabilities; effectuated the awards as of January 10, 2002; and denied a 10 percent rating for the Veteran's multiple noncompensable disabilities under the provisions of 38 C.F.R. § 3.324.  The Veteran's claims files were subsequently transferred to the Waco, Texas, Regional Office (RO).  In May 2005, the Board remanded the Veteran's appeal to the RO for additional action.  

In December 2007, the Board remanded the Veteran's appeal to the RO for additional action.  In July 2009 and September 2010, the Board determined that the Appeals Management Center (AMC) had failed to comply with its December 2007 Remand instructions and again remanded the Veteran's appeal to the RO.  

In August 2012, the Board granted an initial 10 percent evaluation for the Veteran's nasal fracture residuals; denied a 10 percent rating under the provisions of 38 C.F.R. § 3.324; and remanded the issue of the initial evaluation for the Veteran's sinusitis to the RO for additional action.  The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's sinusitis has not been objectively shown to be manifested by more than occasional episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the Veteran's sinusitis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.7, 4.97, Diagnostic Code 6513 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on the Department of Veterans Affairs (VA) to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and, (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (1) (2012).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits.  

Here, the Board finds that VA has satisfied its duty to notify under the VCAA.  A January 2002 VCAA notice was provided to the Veteran which informed him of the evidence generally needed to support a claim of entitlement to service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The January 2002 VCAA notice was issued to the Veteran prior to the April 2002 rating decision from which the instant appeal arises.  This claim flows downstream from the April 2002 rating decision which established service connection for sinusitis.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that cases where service connection has been granted and an initial disability evaluation and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  Here, VA has taken all reasonable action necessary to properly assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment records, Social Security Administration (SSA) records, and post-service VA and private clinical documentation have been obtained.  The Veteran has been afforded multiple VA examinations.  The examination reports are of record.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Board is satisfied as to substantial compliance with its multiple remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remand instructions have been accomplished.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case insofar as any errors committed were not harmful to the essential fairness of the instant proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board consideration of the merits of his claim. 


II.  Evaluation

A.  Historical Review

The Veteran's service treatment records reflect that he was treated for recurrent sinusitis.  In April 2002, the RO established service connection for sinusitis; assigned a noncompensable evaluation for that disability; and effectuated the award as of January 10, 2002.  

B.  Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  A noncompensable evaluation is warranted for chronic maxillary sinusitis detected only by X-ray study.  A 10 percent evaluation requires either one or two incapacitating episodes of sinusitis per year necessitating prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation requires three or more incapacitating episodes of sinusitis per year necessitating prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2012).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2012).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the VA Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).

An April 2002 treatment record from the Texas Department of Criminal Justice indicates that the Veteran complained of sinus symptoms including a headache and nasal congestion.  An impression of "sinus problems (rhinitis)" was advanced.  

In his April 2002 notice of disagreement, the Veteran advanced that he experienced "lots of pain and suffering" due to his sinusitis.  

In a May 2002 written statement, the Veteran advanced that he experienced "continuing episodes of sinusitis which are ongoing" and manifested by headaches, pain, purulent discharge, and crusting.  

Clinical documentation from the Texas Department of Criminal Justice dated in 2003 and 2004 states that the Veteran was seen for sinus complaints.  An August 2003 treatment record notes the Veteran complained of sinus problems including headaches, facial pain, and nasal pain and discharge of one week's duration.  A December 2003 treatment entry relates that the Veteran complained of recurrent sinus problems of eight to nine months duration.  An assessment of allergies was advanced.  A January 2004 treatment entry notes that the Veteran complained of a sinus headache.  An assessment of a sinus infection was advanced.  

At a March 2006 VA examination for compensation purposes, the Veteran presented a history of sinusitis manifested by chronic frontal headaches, itchiness, and stuffiness.  He reported that he had been prescribed antibiotics for his sinus infections once or twice a year.  On examination, the Veteran exhibited tenderness over the ethmoidal and maxillary sinuses.  Contemporaneous X-ray studies of the sinuses were reported to be normal.  The Veteran was diagnosed with "[history] of chronic sinusitis was not found on exam."  

An October 2009 treatment record states that the Veteran reported recent treatment for sinusitis including a week's course of antibiotics.  An assessment of allergic rhinitis/chronic sinusitis was advanced.  

At an August 2012 VA examination for compensation purposes, the Veteran was reported to have episodic sinusitis.  He was found to have experienced no episodes of sinusitis in the preceding 12 months.  Contemporaneous computerized tomography studies of the sinuses revealed bilateral maxillary sinus cysts.  The Veteran was found to have "very mild rhinosinusitis."  The examiner opined that "it is less than likely the current sinus & history of fracture nose has (sic) any functional impact on employment."  

The Board has reviewed the probative evidence of record, including the Veteran's written statements on appeal.  The Veteran's sinusitis has been objectively shown to be manifested by no more than occasional non-incapacitating episodes of sinusitis.  The record does not reflect that the Veteran's sinusitis is manifested by any incapacitating episodes or three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  In the absence of any objective evidence of either incapacitating episodes or three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, the Board finds that the Veteran's sinusitis most closely approximates the criteria for assignment of a noncompensable evaluation under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6513 during all relevant time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, a compensable evaluation for sinusitis is not warranted.  

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his sinusitis under 38 C.F.R. § 3.321(b)(1) (2012).  The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.  Thun v. Peake, 22 Vet App 111 (2008).  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's sinusitis with the established criteria found in 38 C.F.R. § 4.97, Diagnostic Code 6513 (2012) reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that a compensable evaluation will be assigned for sinusitis which is manifested by either incapacitating episodes or at least three non-incapacitating episodes in the preceding twelve months.  The Veteran's sinusitis has been found to be minimal in severity and not productive of frequent sinusitis episodes.  It has not been shown to be productive of an exceptional disability picture.  Therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2012) is not merited.  


ORDER

An initial compensable evaluation for the Veteran's sinusitis is denied.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


